DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 06/30/2022 is/are being considered by the examiner.
Claims 1-8, 10-12, 14-17, 20-23 are pending:
Claims 21, 22, 23 are new
Claims 9, 18, 19 are canceled
Claim 13 is canceled below by examiner’s amendment.


Response to Arguments
Applicant’s arguments and/or amendments, with respect to specification objection have been fully considered and are persuasive.  The specification objection of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112a rejections have been fully considered and are persuasive.  The 35 USC 112a rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 102 art rejections by Dennison (US 4,704,862) or Merry (WO 2015/047489) have been fully considered. 
Dennison
Applicant asserts that the rejection based on Dennison should be withdrawn, as Dennison does not disclose the amended structure of the fan arrangement as presented in Claims 1/16.
The office has been persuaded, and the rejection is withdrawn.
Applicant asserts that the amendments to claim 13 and the corresponding amendments in claim 16 regarding cantilevered portion has been considered.
The office respectfully disagrees with applicant’s assertions based upon “radially spaced” relative to the first shaft as the second bearing support portion of Dennison is spaced radially relative to the first shaft, as best seen in Fig2.
Applicant’s assertions based on the corresponding structure of Dennison that supports the second bearing cannot read on being “cantilevered” is persuasive.
Merry
Applicant’s amendments to claim 16 (and 13) has modified the priority date of claim 16,17,20 to be 31 January 2012. Merry was published on 2 April 2015, which renders the reference as no longer available under 102(a)(1) art. Merry itself has a priority date of 31 July 2013, however the instant priority date of 31 January 2012 predates Merry’s priority date, and therefore Merry is not available under 102(a)(2) art.
Rejection is withdrawn.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2022 was considered by the examiner.
	The following references were not considered:
General Note:
The IDS indicates that various documents have “leading number [X] in the title”, however none of the documents appear to have any such “leading number” indication on the copies provided to the office.
In the event that applicant submits an additional IDS; the office respectfully suggests clearly annotating the front page of the NPL document with a corresponding reference to the NPL number in the corresponding IDS, to reduce further confusion.
NPL 7
Was not provided. Reference was not found in file wrapper. No document with “leading number ‘54’ in title” was found. 
NPL 10
Was not provided. A similarly titled 178 page document was provided, however the IDS clearly indicated that the version to be considered is 91 pages, and therefore the office cannot confirm that the cited document was provided for consideration.
NPL 11
Was not provided. Reference was not found in file wrapper.
NPL 17
Was not provided. Reference was not found in file wrapper. No document with “leading number ‘72 in title” was found. 
NPL 21
Was not provided. A similarly titled 175 page document was provided, however the IDS clearly indicated that the version to be considered is 166 pages, and therefore the office cannot confirm that the cited document was provided for consideration.
NPL 27
Was not provided. A similarly titled 112 page document was provided, however the IDS clearly indicated that the version to be considered is 187 pages, and therefore the office cannot confirm that the cited document was provided for consideration.
NPL 30
Was not provided. A similarly titled 214 page document was provided, however the IDS clearly indicated that the version to be considered is 222 pages, and therefore the office cannot confirm that the cited document was provided for consideration.
NPL 33
Was not provided. Reference was not found in the file wrapper.
NPL 37
Was not provided. Reference was not found in the file wrapper
NPL 38
Was not provided. A similarly titled 356 page document was provided, however the IDS clearly indicated that the version to be considered is 431 pages, and therefore the office cannot confirm that the cited document was provided for consideration.
NPL 39
Was not provided. Reference was not found in the file wrapper
NPL 40
Was not provided. A similarly titled 351 page document was provided, however the IDS clearly indicated that the version to be considered is 476 pages, and therefore the office cannot confirm that the cited document was provided for consideration.


Priority
	A claim by claim determination of the corresponding benefit date is presented below:
Claim 1
Instant claims are solely directed towards the subject matter as shown in Fig2 and has support back to the original parent application 13/362,170 corresponding to US Pat8,402,741, with a benefit date of 31 January 2012.
Claim 2-15
Claims 2-12,14-15 are dependent upon claim 1 and are solely directed towards the subject matter as shown in Fig3 and therefore have a benefit date of 31 January 2012.
Claim 16
Instant claims are solely directed towards the subject matter as shown in Fig2 and has support back to the original parent application 13/362,170 corresponding to US Pat8,402,741, with a benefit date of 31 January 2012.
Claim 17-20
Claims 17-20 are dependent upon claim 16 and therefore also have a benefit date of 31 January 2012.


Claim Interpretation - Language
	The terms “first/second bearing” appears to be purely a naming convention, where the terms “first/second” have no additional weight beyond differentiating the fact that there are separate bearings. Further, the application of “first/second” appears to be quite loose in application between the specification, the claims, and even between different claim branches.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Schwartz on 07/12/2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1
Amend as follows:
“A gas turbine engine comprising: a core housing providing a core flow path; 
a fan arranged fluidly upstream from the core flow path; 
a first shaft supporting a compressor section arranged within the core flow path, the compressor section including a high pressure compressor and a low pressure compressor, wherein the fan drives air along the core flow path and into the compressor section; 
a first bearing and a second bearings supporting the first shaft relative to the core housing and arranged radially inward of and axially overlapping with the compressor section; [[and]] 
a low pressure compressor hub mounted to the first shaft, the low pressure compressor hub extends to the low pressure compressor section between the first bearing and the second bearing; and
wherein the low pressure compressor hub has a cantilevered portion radially spaced from the first shaft and supporting the second bearing.”
Claim 13
Cancel.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “wherein the low pressure compressor hub has a cantilevered portion radially spaced from the first shaft and supporting the second bearing” in combination with the remaining limitations of the claim.
Claim 16
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “a low pressure compressor hub mounted to the first shaft and including a cantilevered portion radially spaced from the first shaft and supporting the second bearing” in combination with the remaining limitations of the claim.
Claims 2-8, 10-12, 14-15, 17, 20-23 are allowable based on dependency on their respective independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745